Exhibit 10.2



_______________________


EMPLOYMENT AGREEMENT
_____________________________


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 7th
day of November 2013 (the “Execution Date”), by and between WYNN RESORTS,
LIMITED (“Employer”) and STEPHEN COOTEY (“Employee”).


W I T N E S S E T H:


WHEREAS, Employer is a corporation duly organized and existing under the laws of
the State of Nevada, maintains its principal place of business at 3131 Las Vegas
Blvd. South, Las Vegas, Nevada 89109, and is engaged in the business of
developing, constructing and operating casino resorts; and,
    
WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced executives; and,


WHEREAS, Employee is an adult individual currently residing [intentionally
omitted]; and,


WHEREAS, Employee has advised Employer that i) Employee is currently employed by
another organization, and iii) Employee is not aware of any reason why Employee
is unable to terminate Employee’s employment with such other organization, enter
into this Agreement, and commence Employee’s duties hereunder as of the
Effective Date, and


WHEREAS, Employer is willing to employ Employee, and Employee is desirous of
accepting employment from Employer under the terms and pursuant to the
conditions set forth herein;


NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:


1.    DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them, unless a different
meaning clearly appears from the context:


(a)    “Affiliate” - means with respect to a specified Person, any other Person
who or which is (i) directly or indirectly controlling, controlled by or under
common control with the specified Person, or (ii) any member, director, officer
or manager of the specified Person. For purposes of this definition




--------------------------------------------------------------------------------






only, “control”, “controlling” and “controlled” mean the right to exercise,
directly or indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any individual,
partnership, trust or other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity. For purposes hereof, “Person” shall mean an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture or other
entity of whatever nature.


(b)    “Anniversary” - means each anniversary date of the Effective Date during
the Term (as defined in Section 5 hereof).


(c)    “Cause” - means


(i)    Employee’s failure to successfully pass the Employer’s pre-employment
drug test and background investigation conducted in accordance with the
Employer’s standard policy and procedures;


(ii)    Employee’s inability or failure to secure and/or maintain any licenses
or permits required by government agencies with jurisdiction over the business
of Employer or its Affiliate;
    
(iii)    the willful destruction by Employee of the property of Employer or an
Affiliate having a material value to Employer or such Affiliate;


(iv)    fraud, embezzlement, theft, or comparable dishonest activity committed
by Employee (excluding acts involving a de minimis dollar value and not related
to Employer or an Affiliate);


(v)    Employee’s conviction of or entering a plea of guilty or nolo contendere
to any crime constituting a felony or any misdemeanor involving fraud,
dishonesty or moral turpitude (excluding acts involving a de minimis dollar
value and not related to Employer or an Affiliate);


(vi)    Employee’s breach, willful neglect, refusal, or failure to materially
discharge Employee’s duties (other than due to physical or mental illness)
commensurate with Employee’s title and function, or Employee’s failure to comply
with the lawful directions of Employer that is not cured within

2

--------------------------------------------------------------------------------






fifteen (15) days after Employee has received written notice thereof from
Employer’s Board of Directors;


(vii)    a willful and knowing material misrepresentation to Employer;


(viii)    a willful violation of a material policy of Employer, which does or
could result in material harm to Employer or Employer’s reputation;


(ix)    Employee’s material violation of a statutory duty, common law duty of
loyalty or fiduciary duty to Employer, including but not limited to Employer’s
conflict of interest policy; or


(x)    conduct by Employee which adversely and materially reflects upon the
business, affairs or reputation of Employer and its affiliate.


provided, however, that Employee’s Complete Disability due to illness or
accident or any other mental or physical incapacity shall not constitute “Cause”
as defined herein.


(d)    “Change of Control” - means the occurrence, after the Effective Date, of
any of the following events:


(i)    any "Person" or "Group" (as such terms are defined in Section 13(d) of
the Securities Exchange Act of 1934 (the "Exchange Act") and the rules and
regulations promulgated thereunder), excluding any Excluded Stockholder, is or
becomes the "Beneficial Owner" (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of Wynn Resorts,
Limited (“WRL”), or of any entity resulting from a merger or consolidation
involving WRL, representing more than fifty percent (50%) of the combined voting
power of the then outstanding securities of WRL or such entity;


(ii)    the individuals who, as of the Effective Date, are members of WRL’s
Board of Directors (the "Existing Directors") cease, for any reason, to
constitute more than fifty percent (50%) of the number of authorized directors
of WRL as determined in the manner prescribed in WRL’s Articles of Incorporation
and Bylaws; provided, however, that if the election, or nomination for election,
by WRL's stockholders of

3

--------------------------------------------------------------------------------






any new director was approved by a vote of at least fifty percent (50%) of the
Existing Directors, such new director shall be considered an Existing Director;
provided further, however, that no individual shall be considered an Existing
Director if such individual initially assumed office as a result of either an
actual or threatened "Election Contest" (as described in Rule 14a-11 promulgated
under the Exchange Act) or other actual or threatened solicitation of proxies by
or on behalf of anyone other than the Board (a "Proxy Contest"), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or


(iii)    the consummation of (x) a merger, consolidation or reorganization to
which WRL is a party, whether or not WRL is the Person surviving or resulting
therefrom, or (y) a sale, assignment, lease, conveyance or other disposition of
all or substantially all of the assets of Employer or WRL, in one transaction or
a series of related transactions, to any Person other than WRL or an Affiliate,
where any such transaction or series of related transactions as is referred to
in clause (x) or clause (y) above in this subparagraph (iii) (singly or
collectively, a "Transaction") does not otherwise result in a "Change in
Control" pursuant to subparagraph (i) of this definition of "Change in Control";
provided, however, that no such Transaction shall constitute a "Change in
Control" under this subparagraph (iii) if the Persons who were the members or
stockholders of Employer or WRL immediately before the consummation of such
Transaction are the Beneficial Owners, immediately following the consummation of
such Transaction, of fifty percent (50%) or more of the combined voting power of
the then outstanding membership interests or voting securities of the Person
surviving or resulting from any merger, consolidation or reorganization referred
to in clause (x) above in this subparagraph (iii) or the Person to whom the
assets of Employer or WRL are sold, assigned, leased, conveyed or disposed of in
any transaction or series of related transactions referred in clause (y) above
in this subparagraph (iii), in substantially the same proportions in which such
Beneficial Owners held membership interests or voting stock in Employer or WRL
immediately before such Transaction.


For purposes of the foregoing definition of “Change in Control,” the term
“Excluded Stockholder” means Stephen A. Wynn, the spouse, siblings, children,
grandchildren or great grandchildren of Stephen A. Wynn, any trust primarily for
the

4

--------------------------------------------------------------------------------






benefit of the foregoing persons, or any Affiliate of any of the foregoing
persons.


(d)    “Complete Disability” - means the inability of Employee, due to illness
or accident or other mental or physical incapacity, to perform Employee’s
obligations under this Agreement for a period as defined by Employer’s
disability plan or plans.


(e)    “Confidential Information” - means any information that is possessed or
developed by or for Employer or its Affiliate and which relates to the
Employer’s or Affiliate’s existing or potential business or technology, which is
not generally known to the public or to persons engaged in business similar to
that conducted or contemplated by Employer or Affiliate, or which Employer or
Affiliate seeks to protect from disclosure to its existing or potential
competitors or others, and includes without limitation know how, business and
technical plans, strategies, existing and proposed bids, costs, technical
developments, purchasing history, existing and proposed research projects,
copyrights, inventions, patents, intellectual property, data, process, process
parameters, methods, practices, products, product design information, research
and development data, financial records, operational manuals, pricing and price
lists, computer programs and information stored or developed for use in or with
computers, customer information, customer lists, supplier lists, marketing
plans, financial information, financial or business projections, and all other
compilations of information which relate to the business of Employer or
Affiliate, and any other proprietary material of Employer or Affiliate, which
have not been released to the general public. Confidential Information also
includes information received by Employer or any of its Affiliates from others
that the Employer or Affiliate has an obligation to treat as confidential.


(f)    “Effective Date” – means December 2, 2013 or such other date as may be
mutually agreed upon by the Employer and Employee, but in no event later than
December 31, 2013.


(g)    “Good Reason” - means the occurrence, on or after the occurrence of a
Change in Control, of any of the following (except with Employee’s written
consent or resulting from an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by Employer or its Affiliate promptly
after receipt of notice thereof from Employee):


(i)Employer or an Affiliate reduces Employee’s Base Salary (as defined in
Subparagraph 8(a) below);


(ii)Employer discontinues its bonus plan in which Employee participates as in
effect immediately before the

5

--------------------------------------------------------------------------------






Change in Control without immediately replacing such bonus plan with a plan that
is the substantial economic equivalent of such bonus plan, or amends such bonus
plan so as to materially reduce Employee’s potential bonus at any given level of
economic performance of Employer or its successor entity;


(iii)Employer materially reduces the aggregate benefits and perquisites to
Employee from those being provided immediately before the Change in Control;


(iv)Employer or any of its Affiliates requires Employee to change the location
of Employee’s job or office, so that Employee will be based at a location more
than 25 miles from the location of Employee’s job or office immediately before
the Change in Control;


(v)Employer or any of its Affiliates reduces Employee’s responsibilities or
directs Employee to report to a person of lower rank or responsibilities than
the person to whom Employee reported immediately before the Change in Control;
or


(vi)    the successor to Employer fails or refuses expressly to assume in
writing the obligations of Employer under this Agreement.


For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” shall be final and binding on Employer and Employee absent a
showing of bad faith on Employee’s part.


(h)    “Separation Payment” - means a lump sum equal to (A) 12 months of
Employee’s Base Salary (as defined in Subparagraph 8(a) of this Agreement), plus
(B) any accrued but unpaid vacation pay, less deductions of all applicable taxes
and withholdings.


(g)    “Trade Secrets” - means unpublished inventions or works of authorship, as
well as all information possessed by or developed by or for Employer or its
Affiliate, including without limitation any formula, pattern, compilation,
program device, method, technique, product, system, process, design, prototype,
procedure, computer programming or code that (i) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by the public or other persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable to maintain its secrecy.



6

--------------------------------------------------------------------------------






(h )    “Work of Authorship” - means any computer program, code or system as
well as any literary, pictorial, sculptural, graphic or audio visual work,
whether published or unpublished, and whether copyrightable or not, in whatever
form and jointly with others that (i) relates to any of Employer’s or its
Affiliate’s existing or potential products, practices, processes, formulations,
manufacturing, engineering, research, equipment, applications or other business
or technical activities or investigations; or (ii) relates to ideas, work or
investigations conceived or carried on by Employer or its Affiliate or by
Employee in connection with or because of performing services for Employer or
its Affiliate.


2.    BASIC EMPLOYMENT AGREEMENT. Subject to the terms and pursuant to the
conditions hereinafter set forth, Employer hereby employs Employee during the
Term hereinafter specified to serve in a executive capacity, under a title, and
with such duties not inconsistent with those set forth in Section 3 of this
Agreement, as the same may be modified and/or assigned to Employee by Employer
from time to time; provided, however, that no change in Employee’s duties shall
be permitted if it would result in a material reduction in the level of
Employee’s duties as in effect prior to the change


3.    DUTIES OF EMPLOYEE.


(a)Employee shall perform such duties assigned to Employee by Employer as are
generally associated with the duties of Senior Vice President and Treasurer for
Employer or such similar duties as may be assigned to Employee by Employer as
Employer may determine. Employee’s duties shall include, but not be limited to:
(i) the efficient and continuous operation of Employer and its Affiliates; (ii)
the preparation of relevant budgets and allocation of relevant funds; (iii) the
selection and delegation of duties and responsibilities of subordinates; (iv)
the direction, review and oversight of all programs and projects under
Employee’s supervision; and (v) such other and further related duties as
specifically assigned by Employer to Employee from time to time. The foregoing
notwithstanding, Employee shall devote such time to Employer or its Affiliates
as may be required by Employer, provided such duties are not inconsistent with
Employee’s primary duties to Employer hereunder and that Employee is located in
Las Vegas, Nevada.


(b)On or about the six month anniversary of the Effective Date, Employer agrees
to give Employee a performance review. Based on such review and Employer’s
evaluation of Employee’s performance, Employer may elect to promote Employee to
become the Chief Financial Officer of Employer. If Employee is promoted to Chief
Financial Officer of the Employer, the terms of this Agreement shall be modified
as follows:


a.Duties. Employee shall perform such duties assigned to Employee by Employer as
are generally associated with the duties

7

--------------------------------------------------------------------------------






of Chief Financial Officer for Employer or such similar duties as may be
assigned to Employee by Employer as Employer may determine. The foregoing
notwithstanding, Employee shall devote such time to Employer or its Affiliates
as may be required by Employer, provided such duties are not inconsistent with
Employee’s primary duties to Employer hereunder.


b.Base Salary. Employee’s Base Salary, as defined in Section 7(a), shall be
increased to Six Hundred Twenty-Five Thousand Dollars ($625,000.00) subject to
the withholdings described in Section 7(h).


c.Bonus Compensation. Employee will be eligible to receive a target annual bonus
of 100% of the annual Base Salary received by Employee during the applicable
year, all in accordance with the terms and conditions set by Employer subject to
the withholdings described in Section 7(h).


d.Separation Payment. The definition of “Separation Payment” shall be amended to
mean the following: a lump sum equal to (A) 12 months of Employee’s Base Salary
(as defined in Subparagraph 8(a) of this Agreement), plus (B) the bonus that was
paid to Employee under Section 7(b) for the preceding bonus period, plus (C) any
accrued but unpaid vacation pay, less deductions of all applicable taxes and
withholdings


4.    ACCEPTANCE OF EMPLOYMENT. Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement. Employee hereby covenants and agrees that, during
the Term, Employee will devote the whole of Employee’s normal and customary
working time and best efforts solely to the performance of Employee’s duties
under this Agreement and that, except upon Employer’s prior express written
authorization to that effect, Employee shall not perform any services for any
casino, hotel/casino or other similar gaming or gambling operation not owned by
Employer or any of Employer’s Affiliates.


Employee represents and warrants to Employer that the execution and delivery of
this Agreement and the performance of the Employee’s duties hereunder shall not
violate the terms or conditions of any employment contract or any other
agreement to which Employee is a party.


5.    TERM. This Agreement shall be effective as of the Execution Date.


Unless sooner terminated as provided in this Agreement, the term of this
Agreement (the “Term”) shall commence on the Effective Date of this Agreement
and shall terminate on the third Anniversary of the Effective Date at which time
the terms of this Agreement

8

--------------------------------------------------------------------------------






shall expire and shall not apply to any continued employment of Employee by
Employer, except for those obligations under Paragraphs 9 and 10. Following the
Term, unless the parties enter into a new written contract of employment, (a)
any continued employment of Employee shall be at-will, (b) any or all of the
other terms and conditions of Employee’s employment may be changed by Employer
at its discretion, with or without notice, and (c) the employment relationship
may be terminated at any time by either party, with or without cause or notice.


Concurrent with Employee’s resignation from Employer or upon the termination of
Employee’s employment with Employer, Employee agrees to resign, and shall be
deemed to have resigned, all other positions (including but not limited to board
of director memberships and position with affiliated companies) that Employee
may have held immediately prior to Employee’s resignation or termination.


6.    SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Section
5, this Agreement shall terminate upon the occurrence of any of the following
events:


(a)    the death of Employee;


(b)    the giving of written notice from Employer to Employee of the termination
of this Agreement upon the Complete Disability of Employee;


(c)the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause (Employer’s right to
terminate for Cause (as defined in Section 1(c) shall survive the expiration of
this Agreement);


(d)    the giving of written notice by Employer to Employee of the termination
of this Agreement following a disapproval of this Agreement or the denial,
suspension, limitation or revocation of Employee’s License (as defined in
Subsection 8(b) of this Agreement);


(e)    at Employee’s sole election in writing as provided in Paragraph 17 of
this Agreement, after both a Change of Control and as a result of Good Reason,
provided, however, that, within ten (10) calendar days after Employer’s receipt
of Employee’s written election, Employer must tender the Separation Payment to
Employee.


(f)    the giving of written notice by Employee to Employer upon a material
breach of this Agreement by Employer, which material breach remains uncured for
a period of thirty (30) days after the giving of such notice provided, however,
that, within ten (10) calendar days after the expiration of such cure period
without the cure having been effected, Employer must tender the Separation
Payment to Employee. “Material breach” under this

9

--------------------------------------------------------------------------------






Section 6(g) shall not be construed to include temporary suspension of the
Employee from duty, pursuant to Employer’s policy, pending investigation by
Employer of any incident or occurrence that could give rise to discipline or
termination of employment; or


(g)     the giving of written two week notice by Employer to Employee of
Employer’s intention to terminate this Agreement Without Cause for any reason
deemed sufficient by Employer at the end of such two week period. During such
two week notice period, Employer shall be permitted to reduce Employee’s
responsibilities and time commitment to Employer; provided however, Employer may
not reduce Employee’s salary or benefits during such two-week period. At the end
of such two week period, Employee shall cease to be an employee of the Employer
and this Agreement shall automatically terminate. Upon receipt of such notice,
Employee shall have the option to resign Employee’s employment effective as of
the date of the notice, rather than remain employed through such two week
period. If Employee elects to resign in lieu of termination, Employee must
exercise this option in writing within 72 hours of receipt of the Employer’s
notice of intention to terminate the Agreement Without Cause. Employee’s written
resignation in lieu of termination must be transmitted to Employer by email or
hand delivery. In the event Employee elects to resign pursuant to this Section
6(g), Employer’s sole liability to Employee shall be the payment of the
Severance Payment. Employee shall not be entitled to payment of the Severance
Payment unless and until Employee first executes a written release-severance
agreement, prepared and presented by Employer, that fully releases Employer,
Affiliates, and their officers, directors, agents and employees, from any and
all claims or causes of action, whether based upon statute, contract (including
without limitation breach or construction of this Agreement), or common law,
that have arisen as of the date of such execution, irrespective of whether
Employee has knowledge of the existence of such claim; and provides for the
confidentiality of both the terms of the release-severance agreement and the
compensation paid. In the event Employee fails or refuses to execute such
release-severance agreement, Employer shall have no further obligation to
Employee other than payment of all accrued but unpaid Base Salary through the
date Employee last performs services for Employer vacation pay accrued but
unpaid and expenses incurred but not reimbursed through the termination date;
specifically, in such event, Employee shall not be entitled to any benefits
pursuant to any severance plan in effect by Employer or any of its Affiliates.


In the event of a termination of this Agreement pursuant to the provisions of
Subsection 6(a), (b), (c) or (d), Employer shall not be required to make any
payments to Employee other than payment of Base Salary and vacation pay accrued
but unpaid and expenses incurred but not reimbursed through the termination
date; specifically, in such event, Employee

10

--------------------------------------------------------------------------------






shall not be entitled to any benefits pursuant to any severance plan in effect
by Employer or any of its Affiliates.


   
    
7.    COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee's
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:


(a)    Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Five Hundred Seventy-Five Thousand Dollars ($575,000.00) per annum,
payable in such installments as shall be convenient to Employer (the “Base
Salary”). Employee shall be subject to performance reviews and the Base Salary
may be increased but not decreased as a result of any such review. Such Base
Salary shall be exclusive of and in addition to any other benefits which
Employer, in its sole discretion, may make available to Employee, including, but
not limited to, any discretionary bonus, profit sharing plan, pension plan,
retirement plan, disability or life insurance plan, medical and/or
hospitalization plan, or any and all other benefit plans which may be in effect
during the Term.


(b)Bonus Compensation. Commencing in 2014, Employee will be eligible to receive
a bonus at such times and in such amounts as Employer may determine. Employee
shall have a target annual bonus of 50% of the annual Base Salary received by
Employee during the applicable year, all in accordance with the terms and
conditions set by Employer. Employer retains the discretion to adopt or amend
any bonus plan at any time prior to a Change of Control.


(c)Employee Benefit Plans. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, executive
stock option plan, pension plan, retirement plan, disability or life insurance
plan, medical and/or hospitalization plan, and any other benefit plan which may
be placed in effect by Employer or any of its Affiliates for the benefit of
Employer’s executives during the Term. All issues as to eligibility for specific
benefits and payment of benefits shall be as set forth in the applicable
insurance policies or plan documents. Nothing in this Agreement shall limit
Employer’s or any of its Affiliates’ ability to exercise the discretion provided
to it under any such benefit plan, or to adopt, amend or terminate any benefit
plan at any time prior to a Change of Control.


Employer agrees, that until such time as Employee is eligible to participate in
Employer’s health care plan, Employer shall reimburse

11

--------------------------------------------------------------------------------






Employee for the premium payments that Employee is required to make to
Employee’s prior employer in order to maintain the health insurance coverage
that Employee is entitled to receive pursuant to under Sections 601 through 607
of the Employee Retirement Income Security Act of 1974, as amended (commonly
known as COBRA); provided that Employee elects to maintain such coverage in
accordance with the terms and conditions of COBRA and the prior employer’s
health plan.


(d)Equity Grant. Employer has recommended to the Compensation Committee of the
Board of Directors of Wynn Resorts, Limited, and such Committee has approved the
following: (i) Employee shall be granted 20,000 shares of restricted stock of
Wynn Resorts, Limited common stock pursuant to the Wynn Resorts, Limited 2002
Stock Incentive Plan, and (ii) that such grant of restricted stock vest as
follows: 6,667 shares on the third Anniversary of the Effective Date, 6,667
shares on the fourth Anniversary of the Effective Date, and 6,666 shares on the
fifth Anniversary of the Effective Date. Employee and Employer will enter into a
separate restricted stock agreement incorporating such terms and conditions.


(e)Expense Reimbursement. During the Term and provided the same are authorized
by Employer, Employer shall either pay directly or reimburse Employee for
Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be amended, modified or changed from time to time. Such
reimbursable expenses shall include, but are not limited to, (i) reasonable
entertainment and promotional expenses, (ii) gift and travel expenses, (iii)
dues and expenses of membership in clubs, professional societies and fraternal
organizations, and (iv) the like. Prior modified from time to time. Prior to
reimbursement, Employee shall provide Employer with sufficient detailed invoices
of such expenses as may be required by Employer’s expense reimbursement policy.


(f)Vacations and Holidays. Employee shall be entitled to (i) annual paid
vacation leave in accordance with Employer’s standard policy, but in no event
less than four (4) weeks each year of the Term, to be taken at such times as
selected by Employee and approved by Employer, and (ii) paid holidays (or, at
Employer’s option, an equivalent number of paid days off) in accordance with
Employer’s standard policy.


(g)Section 409A Provision. Notwithstanding any provision of the Agreement to the
contrary, if, at the time of Employee’s termination of employment with the
Employer, he or she is a “specified employee” as defined in Section 409A of the
Internal Revenue Code (the “Code”), and one or more of the payments or benefits
received or to be received by Employee pursuant to the Agreement would
constitute deferred

12

--------------------------------------------------------------------------------






compensation subject to Section 409A, no such payment or benefit will be
provided under the Agreement until the earlier of: (a) the date that is six (6)
months following Employee’s termination of employment with the Employer or (b)
the Employee’s death. The provisions of this Section shall only apply to the
extent required to avoid Employee’s incurrence of any penalty tax or interest
under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder. In addition, if any provision of the Agreement would
cause Employee to incur any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder, the
Employer may reform such provision to maintain the maximum extent practicable
the original intent of the applicable provision without violating the provisions
of Section 409A of the Code.


(h)Withholdings. All compensation provided to Employee by Employer under this
Section 7 shall be subject to applicable withholdings for federal, state or
local income or other taxes, Social Security Tax, Medicare Tax, State
Unemployment Insurance, State Disability Insurance, voluntary charitable
contributions and the like.


8.    LICENSING REQUIREMENTS.


(a)    Employer and Employee hereby covenant and agree that this Agreement
and/or Employee’s employment may be subject to the approval of one or more
gaming regulatory authorities (the “Authorities”) pursuant to the provisions of
the relevant gaming regulatory statutes (the “Gaming Acts”) and the regulations
promulgated thereunder (the “Gaming Regulations”). Employer and Employee hereby
covenant and agree to use their best efforts to obtain any and all approvals
required by the Gaming Acts and/or Gaming Regulations. In the event that (i) an
approval of this Agreement or Employee’s employment by the Authorities is
required for Employee to carry out Employee’s duties and responsibilities set
forth in Section 3 of this Agreement, (ii) Employer and Employee have used their
best efforts to obtain such approval, and (iii) this Agreement or employee’s
employment is not so approved by the Authorities, then this Agreement shall
immediately terminate and shall be null and void, thus extinguishing any and all
obligations of Employer.


(b)    If applicable, Employer and Employee hereby covenant and agree that, in
order for Employee to discharge the duties required under this Agreement,
Employee must apply for or hold a license, registration, permit or other
approval (the “License”) as issued by the Authorities pursuant to the terms of
the relevant Gaming Act and as otherwise required by this Agreement. In the
event Employee fails to apply for and secure, or the Authorities refuse to issue
or renew Employee’s License, Employee, at Employer’s sole cost and expense,
shall promptly defend such action and

13

--------------------------------------------------------------------------------






shall take such reasonable steps as may be required to either remove the
objections or secure or reinstate the Authorities’ approval, respectively. The
foregoing notwithstanding, if the source of the objections or the Authorities’
refusal to renew or maintain Employee’s License arise as a result of any of the
events described in Subsection 1(c) of this Agreement, then Employer’s
obligations under this Section 8 also shall not be operative and Employee shall
promptly reimburse Employer upon demand for any expenses incurred by Employer
pursuant to this Section 8.


(c)    Employer and Employee hereby covenant and agree that the provisions of
this Section 8 shall apply in the event Employee’s duties require that Employee
also be licensed by governmental agencies other than the Authorities.


9.
CONFIDENTIALITY.



(a)    Employee hereby warrants, covenants and agrees that Employee shall not
directly or indirectly use or disclose any Confidential Information, Trade
Secrets, or Works of Authorship, whether in written, verbal, electronic, or
model form, at any time or in any manner, except as required in the conduct of
Employer’s business or as expressly authorized by Employer in writing. Employee
shall take all necessary and available precautions to protect against the
unauthorized disclosure of Confidential Information, Trade Secrets, or Works of
Authorship. Employee acknowledges and agrees that such Confidential Information,
Trade Secrets, or Works of Authorship are the sole and exclusive property of
Employer or its Affiliate.
 
(b)    Employee shall not remove from Employer’s premises any Confidential
Information, Trade Secrets, Works of Authorship, or any other documents
pertaining to Employer’s or its Affiliate’s business, unless expressly
authorized by Employer in writing. Furthermore, Employee specifically covenants
and agrees not to make any duplicates, copies, or reconstructions of such
materials and that, if any such duplicates, copies, or reconstructions are made,
they shall become the property of Employer or its Affiliate upon their creation.


(c)    Upon termination of Employee’s employment with Employer for any reason,
Employee shall turn over to Employer the originals and all copies of any and all
papers, documents and things, including information stored for use in or with
computers and software, all files, Rolodex cards, phone books, notes, price
lists, customer contracts, bids, customer lists, notebooks, books, memoranda,
drawings, computer disks or drives, or other documents: (i) made, compiled by,
or delivered to Employee concerning any customer served by Employer or its
Affiliate or any product, apparatus, or

14

--------------------------------------------------------------------------------






process manufactured, used, developed or investigated by Employer;
(ii) containing any Confidential Information, Trade Secret or Work of
Authorship; or (iii) otherwise relating to Employee’s performance of duties
under this Agreement. Employee further acknowledges and agrees that all such
documents are the sole and exclusive property of Employer or its Affiliate.


(d)    Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer, or any Affiliate, officer, director, employee or agent of
Employer, any proprietary or confidential information or property, including but
not limited to any trade secret, formula, pattern, compilation, program, device,
method, technique or process, which Employee is prohibited by contract, or
otherwise, to disclose to Employer (the “Restricted Information”). In the event
Employer requests Restricted Information from Employee, Employee shall advise
Employer that the information requested is Restricted Information and may not be
disclosed by Employee.


(e)    The obligations of this Section 9 are continuing and shall survive the
termination of Employee’s employment with Employer for any reason.


10.    RESTRICTIVE COVENANT/NO SOLICITATION.


(a)    Employee hereby covenants and agrees that during the Term, or for such
period as Employee receives cash compensation under this Agreement, whichever is
shorter, Employee shall not, directly or indirectly, either as a principal,
agent, employee, employer, consultant, partner, member or manager of a limited
liability company, shareholder of a closely held corporation, or shareholder in
excess of two percent (2%) of a publicly traded corporation, corporate officer
or director, manager, or in any other individual or representative capacity,
engage or otherwise participate in any manner or fashion in any gaming business
that is in competition in any manner whatsoever with the principal business
activity of Employer or Employer’s Affiliates, in or about any market in which
Employer or its Affiliates currently operate or have announced, publicly or
otherwise, a plan to have hotel or gaming operations.


(b)    Employee hereby further covenants and agrees that, during the Term and
for a period of one (1) year following the expiration of the Term, Employee
shall not, directly or indirectly, solicit or attempt to solicit for employment
any management level employee of Employer or its Affiliates with or on behalf of
any business that is in competition in any manner whatsoever with the principal
business activity of Employer or its Affiliates,

15

--------------------------------------------------------------------------------






in or about any market in which Employer or its Affiliates operate have publicly
announced, publicly or otherwise, a plan to have hotel or gaming operations.


(c)    Employee hereby further covenants and agrees that the restrictive
covenants contained in this Section 10 are reasonable as to duration, terms and
geographical area and that they protect the legitimate interests of Employer,
impose no undue hardship on Employee, and are not injurious to the public. In
the event that any of the restrictions and limitations contained in this Section
10 are deemed to exceed the time, geographic or other limitations permitted by
Nevada law, the parties agree that a court of competent jurisdiction shall
revise any offending provisions so as to bring this Section 10 within the
maximum time, geographical or other limitations permitted by Nevada law.


11.    REMEDIES. Employee acknowledges that Employer has and will continue to
deliver, provide and expose Employee to certain knowledge, information,
practices, and procedures possessed or developed by or for Employer at a
considerable investment of time and expense, which are protected as confidential
and which are essential for carrying out Employer’s business in a highly
competitive market. Employee also acknowledges that Employee will be exposed to
Confidential Information, Trade Secrets, Works of Authorship, inventions and
business relationships possessed or developed by or for Employer or its
Affiliates, and that Employer or its Affiliates would be irreparably harmed if
Employee were to improperly use or disclose such items to competitors, potential
competitors or other parties. Employee further acknowledges that the protection
of Employer’s and its Affiliates’ customers and businesses is essential, and
understands and agrees that Employer’s and its Affiliates’ relationships with
its customers and its employees are special and unique and have required a
considerable investment of time and funds to develop, and that any loss of or
damage to any such relationship will result in irreparable harm. Consequently,
Employee covenants and agrees that any violation by Employee of Section 9 or 10
shall entitle Employer to immediate injunctive relief in a court of competent
jurisdiction. Employee further agrees that no cause of action for recovery for
breach of any of Employee’s representations, warranties or covenants shall
accrue until Employer or its Affiliate has actual notice of such breach.


12.    BEST EVIDENCE. This Agreement shall be executed in original and “Xerox”
or photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.


13.    SUCCESSION. This Agreement shall be binding upon and inure to the benefit
of Employer and Employee and their respective successors and assigns.


14.    ASSIGNMENT. Employee shall not assign this Agreement or delegate
Employee’s duties hereunder without the express written prior consent of
Employer thereto. Any purported assignment by Employee in violation of this
Section 14 shall be null and void and of no force or effect. Employer shall have
the right to assign this Agreement freely

16

--------------------------------------------------------------------------------






to i) Wynn Resorts, Limited or any affiliate or subsidiary of Wynn Resorts,
Limited, or ii) any successor in interest to Employer’s business, including
without limitation Employee’s obligations under Section 10, and Employee hereby
acknowledges receipt of the Award and such other valuable consideration in
exchange for Employee’s consent to the assignability of Employee’s obligations
under Section 10 that is additional to and separate from the consideration
provided to Employee exchange for the other covenants in this Agreement.


15.    AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.


16.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles.


17.    NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:


TO EMPLOYER:        Wynn Resort, Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Legal Department
        
TO EMPLOYEE:        Stephen Cootey
[intentionally omitted]
[intentionally omitted]
                        
All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 17.


18.    INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.


19.    SEVERABILITY. In the event any one or more provisions of this Agreement
is declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.


20.    WAIVER. None of the terms of this Agreement, or any term, right or remedy
hereunder, shall be deemed waived unless such waiver is in writing and signed by
the party to be charged therewith and in no event by reason of any failure to
assert or delay in asserting any such term, right or remedy or similar term,
right or remedy hereunder.

17

--------------------------------------------------------------------------------








21.    DISPUTE RESOLUTION. Except for a claim by either Employee or Employer for
injunctive relief where such would be otherwise authorized by law to enforce
Sections 9, 10 and/or 11 of this Agreement, any controversy or claim arising out
of or relating to this Agreement, the breach hereof, or Employee's employment by
Employer, including without limitation any claim involving the interpretation or
application of this Agreement, or claims for wrongful termination,
discrimination, or other claims based upon statutory or common law, shall be
submitted to binding arbitration in accordance with the employment arbitration
rules then in effect of the American Arbitration Association (“AAA”), to the
extent not inconsistent with this Section as set forth below. This Section 21
applies to any claim Employee might have against any officer, director,
employee, or agent of Employer or its Affiliate, and all successors and assigns
of any of them. These arbitration provisions shall survive the termination of
Employee’s employment with Employer and the expiration of the Agreement.


(a)    Coverage of Arbitration Agreement: The promises by Employer and Employee
to arbitrate differences, rather than litigate them before courts or other
bodies, provide consideration for each other, in addition to other consideration
provided under the Agreement. The parties contemplate by this Section 21
arbitration of all claims against each of them to the fullest extent permitted
by law except as specifically excluded by this Agreement. Only claims that are
justiciable or arguably justiciable under applicable federal, state or local law
are covered by this Section, and include, without limitation, any and all
alleged violations of any federal, state or local law whether common law,
statutory, arising under regulation or ordinance, or any other law, brought by
any current or former employee. Such claims may include, but are not limited to,
claims for: wages or other compensation; breach of contract; torts; work-related
injury claims not covered under workers’ compensation laws; wrongful discharge;
and any and all unlawful employment discrimination and/or harassment claims.
This Section 21 excludes claims under state workers’ compensation or
unemployment compensation statutes; claims pertaining to any of Employer’s
employee welfare, insurance, benefit, and pension plans, with respect to which
are applicable the filing and appeal procedures of such plans shall apply to any
denial of benefits; and claims for injunctive or equitable relief for violations
of non-competition and/or confidentiality agreements in Sections 9, 10 and 11.


(b)    Waiver of Rights to Pursue Claims in Court and to Jury Trial: This
Section 21 does not in any manner waive any rights or remedies available under
applicable statutes or common law, but does waive Employer’s and Employee's
rights to pursue those rights and remedies in a judicial forum and waive any
right to trial by jury of any claims covered by this Section 21(a). By signing
this Agreement, the parties voluntarily agree to arbitrate any covered claims
against each other. In the event of any

18

--------------------------------------------------------------------------------






administrative or judicial action by any agency or third party to adjudicate, on
behalf of Employee, a claim subject to arbitration, Employee hereby waives the
right to participate in any monetary or other recovery obtained by such agency
or third party in any such action, and Employee's sole remedy with respect to
any such claim will be any award decreed by an arbitrator pursuant to the
provisions of this Agreement.


(c)    Initiation of Arbitration: To commence arbitration of a claim subject to
this Section 21, the aggrieved party must, within the time frame provided in
Section 21(d) below, make written demand for arbitration and provide written
notice of that demand to the other party. If a claim is brought by Employee
against Employer, such notice shall be given to Employer’s Legal Department.
Such written notice must identify and describe the nature of the claim, the
supporting facts, and the relief or remedy sought. In the event that either
party files an action in any court to pursue any of the claims covered by this
Section 21, the complaint, petition or other initial pleading commencing such
court action shall be considered the demand for arbitration. In such event, the
other party may move that court to compel arbitration.


(d)    Time Limit to Initiate Arbitration: To ensure timely resolution of
disputes, Employee and Employer must initiate arbitration within the statute of
limitations (deadline for filing) provided by applicable law pertaining to the
claim, or one year, whichever is shorter, except that the statute of limitations
imposed by relevant law will solely apply in circumstances where such statute of
limitations cannot legally be shortened by private agreement. The failure to
initiate arbitration within this time limit will bar any such claim. The parties
understand that Employer and Employee are waiving any longer statutes of
limitations that would otherwise apply, and any aggrieved party is encouraged to
give written notice of any claim as soon as possible after the event(s) in
dispute so that arbitration of any differences may take place promptly.


(e)    Arbitrator Selection: The parties contemplate that, except as
specifically set forth in this Section 21, selection of one (1) arbitrator shall
take place pursuant to the then-current rules of the AAA applicable to
employment disputes. The arbitrator must be either a retired judge or an
attorney experienced in employment law. The parties will select one arbitrator
from among a list of qualified neutral arbitrators provided by AAA. If the
parties are unable to agree on the arbitrator, the parties will select an
arbitrator by alternatively striking names from a list of qualified arbitrators
provided by AAA. AAA will flip a coin to determine which party has the final
strike (that is, when the list has been narrowed by striking to two
arbitrators). The remaining named arbitrator will be selected.



19

--------------------------------------------------------------------------------






(f)     Arbitration Rights and Procedures: Employee may be represented by an
attorney of his/her choice at his/her own expense. Any arbitration hearing or
proceeding will take place in private, not open to the public, in Clark County,
Nevada. The arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. The arbitrator is without power or jurisdiction to
apply any different substantive law or law of remedies or to modify any term or
condition of this Agreement. The arbitrator will have no power or authority to
award non-economic damages or punitive damages except where such relief is
specifically authorized by an applicable federal, state or local statute or
ordinance, or common law. In such a situation, the arbitrator shall specify in
the award the specific statute or other basis under which such relief is
granted. The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed. The parties
will have the right to conduct reasonable discovery, including written and oral
(deposition) discovery and to subpoena and/or request copies of records,
documents and other relevant discoverable information consistent with the
procedural rules of AAA. The arbitrator will decide disputes regarding the scope
of discovery and will have authority to regulate the conduct of any hearing. The
arbitrator will have the right to entertain a motion or request to dismiss, for
summary judgment, or for other summary disposition. The parties will exchange
witness lists at least 30 days prior to the hearing. The arbitrator will have
subpoena power so that either Employee or Employer may summon witnesses. The
arbitrator will use the Federal Rules of Evidence in connection with the
admission of all evidence at the hearing. Both parties shall have the right to
file post-hearing briefs. Any party, at its own expense, may arrange for and pay
the cost of a court reporter to provide a stenographic record of the
proceedings.


(g)    Arbitrator’s Award: The arbitrator will issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law. The award will be rendered promptly,
typically within 30 days after conclusion of the arbitration hearing, or after
the submission of post-hearing briefs if requested. The arbitrator shall have no
power or authority to award any relief or remedy in excess of what a court could
grant under applicable law. The arbitrator’s decision shall be final and binding
on both parties. Judgment upon an award rendered by the arbitrator may be
entered in any court having competent jurisdiction.


(h)    Fees and Expenses: Unless the law requires otherwise for a particular
claim or claims, the party demanding arbitration bears the responsibility for
payment of the fee to file with AAA and the fees and expenses of the arbitrator
shall be allocated by the AAA under its rules and procedures. Employee and
Employer shall each pay his/her/its own

20

--------------------------------------------------------------------------------






expenses for presentation of their cases, including but not limited to
attorney’s fees, costs, and fees for witnesses, photocopying and other
preparation expenses. If any party prevails on a statutory claim that affords
the prevailing party attorney’s fees and costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim.


22.    PAROL. This Agreement constitutes the entire agreement between Employer
and Employee, and supersedes any prior understandings, agreements, undertakings
or severance policies or plans by and between Employer or its Affiliates, on the
one side, and Employee, on the other side, with respect to its subject matter or
Employee’s employment with Employer or its Affiliates. As of the Effective Date,
this Agreement supersedes and replaces any and all prior employment agreements,
change in control agreements and severance plans or agreements, whether written
or oral, by and between Employee, on the one side, and Employer or any of
Employer’s Affiliates, on the other side, or under which Employee is a
participant. From and after the Effective Date, Employee shall be employed by
Employer under the terms and pursuant to the conditions set forth in this
Agreement.


23.    FCPA COMPLIANCE. Employer advises Employee that the United States Foreign
Corrupt Practices Act (“FCPA”) prohibits offering, providing, or promising
anything of value (including money, preferential treatment, and any other sort
of advantage), either directly or indirectly, by a United States company, or any
of its employees, subsidiaries, affiliates, or agents, to an official of a
foreign government, a foreign political party, party official, or candidate for
foreign political office (or any family members of any of these real persons),
for the purposes of influencing an act or decision in that individual’s official
capacity, or inducing the official to use his or her influence with the foreign
government to assist the United States company, its subsidiaries or affiliates,
or anyone else, in obtaining or retaining business. Employee understands that
Employee may not directly or indirectly offer, promise, grant, or authorize the
giving of money or anything else of value to a government official to influence
official action or obtain an improper advantage. Employee understands that these
legal restrictions apply fully to Employee with regard to Employee’s activities
in the course of or in relation to Employee’s employment with Employer,
regardless of Employee’s physical location. Employee represents and warrants
that Employee will act in accordance with all applicable laws regarding
anti-corruption, including the FCPA, the U.K. Bribery Act, and all other state,
federal, and international laws related to anti-corruption. Employee agrees that
he or she will not take any action which would cause Employer to be in violation
of the FCPA or any other applicable anti-corruption law, regulation, or Company
policy or procedure. Employee further represents and warrants that Employee will
know and understand, and act in accordance with, all Company policies and
procedures related to anti-corruption and business conduct. Employee agrees to
attend mandatory compliance training. Employee undertakes to duly notify
Employer if Employee becomes aware of any such violation of Company policies or
procedures, or any other violation of law, committed by Employee or any other
person or entity, and to

21

--------------------------------------------------------------------------------






indemnify Employer for any losses, damages, fines, and/or penalties which
Employer may suffer or incur arising out of or incidental to any such violation
committed by Employee.


Employee also represents and warrants that Employee will disclose to the
Employer if Employee or any member of Employee’s family is an official of a
foreign government or foreign political party, or is a candidate for foreign
political office.


In case of breach of this provision, the Employer may suspend or terminate this
Agreement at any time without notice or indemnity.


24.    REVIEW BY PARTIES AND THEIR LEGAL COUNSEL. The parties represent that
they have read this Agreement and acknowledge that they have discussed its
contents with their respective legal counsel or have been afforded the
opportunity to avail themselves of the opportunity to the extent they each
wished to do so.
    
IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.


            




        
                        




WYNN RESORTS, LIMITED
 
EMPLOYEE
 
 
 
/s/ Matt Maddox
 
/s/ Stephen Cootey
Matt Maddox
 
Stephen Cootey
Chief Financial Officer
 
 




22

--------------------------------------------------------------------------------


























____________________________________________


EMPLOYMENT AGREEMENT
(“Agreement”)


- by and between -


WYNN RESORTS, LIMITED
(“Employer”)


- and -


STEPHEN COOTEY
(“Employee”)
____________________________________________


DATED:    November 7, 2013
____________________________________________





























23



